                                                                                               U.S. DISTRICT COURT



                                                                                             MAY 192021
                                                                                    ~,1~E~4j~L DISTRICT OF CALIFORNIA I
                                                                                    ~~~U/                     DEPUTY

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                    casE rruMSER
                                                   PLAINTIFF
                             v.                                      8:20-cr-00171(A)-JVS
  8)ARMANDO CALDERON CASTILLO
                                                                  ORDER OF TEMPORARY DETENTION
                                                                    PENDING HEARING PURSUANT
                                             DEFErrDArrT~s~.           TO BAIL REFORM ACT


    Upon motion of Defendant and Government                               ,IT IS ORDERED that a detention hearing
is set for   Tuesday                                     , 1v1av 25, 2021 , at 2:00   ❑a.m./ Op.m. before the
Honorable Autumn D. Spaeth                                             , in Courtroom 6B in person

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                       (Other custodial officer)




Dated:          05/19/2021                              /s/Autumn D. Spaeth
                                                   U.S. Magistrate Judge




                    ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                   Page 1 of 1
